Citation Nr: 0006608	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-47 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
mechanical low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1992 to 
September 1995.


This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision increased the veteran's low back disability 
from 10 to 20 percent disabling, effective from March 10, 
1996.  

In an October 1995 rating decision, the RO granted service 
connection for mechanical low back disability and assigned a 
10 percent disability evaluation, effective from September 
27, 1995.  In April 1996, the veteran submitted a statement 
suggesting that his service-connected disability had 
increased in severity.  The Board finds this statement to be 
a request for an increased rating because the veteran did not 
disagree with the RO's prior decision, but rather indicated 
that his disability had increased in severity.  Therefore, 
staged ratings are not warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In March 1998, the Board remanded this case to the RO in 
order to obtain additional development and to afford the 
veteran muscle and spine examinations.  The RO requested the 
necessary information from the veteran to obtain or submit 
additional medical records.  As of this date, there has been 
no response.  The veteran was scheduled for an October 1999 
muscles and spine examination.  However, the veteran failed 
to report to the scheduled examination.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.

2.  The veteran has failed without good cause to report for 
VA examinations needed to determine whether he is entitled to 
a rating in excess of 20 percent for mechanical low back 
disability.




CONCLUSION OF LAW

The claim for a rating in excess of 20 percent for mechanical 
low back disability is denied as a matter of law.  38 C.F.R. 
§ 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The evidence of record shows that the veteran failed to 
report for an examination scheduled in October 1999.  The 
veteran's representative argues that there is no evidence of 
notification to the veteran of the scheduled examination in 
the claims file.  The Board notes that there are no returned 
notifications of record.  The Court has held that the burden 
is upon VA to demonstrate that notice was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  There is no evidence of a change of address 
for the veteran and no evidence of returned notification.  

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not residing 
at that address.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).

Under the provisions of 38 C.F.R. § 3.655 (1999), where a 
claimant without good cause fails to report for a necessary 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  The Board also notes 
that veteran was furnished with the provisions of this 
regulation in a supplemental statement of the case issued in 
November 1999.

Factual Background

The veteran's service medical records show that he sustained 
an injury to his back lifting artillery round in September 
1994.  Following the incident, he has experienced low back 
pain in the muscular area of the low back near the sacro-
iliac joint with marked trigger point tenderness.  He has 
decreased range of motion in flexion and pain with extension.  
X-rays of the lumbar spine were within normal limits.  
Computed tomography of the lumbar spine shows no evidence of 
herniated disk.  

A VA hospitalization report dated in March 1996 shows that 
the veteran was admitted because of sudden onset of low back 
pain radiating to both lower extremities.  He reported that 
he experienced some numbness.  On examination, there was no 
evidence of muscle weakness.  He was provided bed rest and 
Parafon Forte.  He continued to have some back pain.  The 
diagnosis was low back pain.  X-rays of the lumbar spine 
taken in March 1996 show evidence of spasm, otherwise 
unremarkable study.  

The veteran was accorded a VA muscles examination in October 
1996.  At that time, he reported that he experienced low back 
pain most of the time and at times the pain radiated down 
both his legs.  He reported that standing for long periods of 
time aggravated his back.  He reported that over-the-counter 
medications provided temporary relief.  

On examination, the veteran's carriage, posture, and gait was 
described as normal.  It was noted that the veteran entered 
the examination room in no distress.  He was able to undress 
and dress with ease as well as climb on and off of the table 
without difficulty.  There was no spasm or deformity noted.  
He was able to hold each leg to 40 degrees for five seconds 
without difficulty.  He could cross both legs without 
difficulty.  The Fabere-Patrick test was negative.  He 
reported some tenderness on palpation of the lower back.  
There was no reported difficulty with flexing the knees and 
raising the legs.  The veteran could stand on each foot and 
walk on his tiptoes and heels.  The heel drop test was 
negative.  He could also squat and rise without difficulty.  

Range of motion was as follows: flexion was to 70 degrees, 
extension was to 28 degrees, bending was to 20 degrees, 
bilaterally, and rotation was to 55 degrees, bilaterally.  
There was no evidence of muscle loss in the lower 
extremities.  Deep tendon reflexes were present.  

X-rays of the lumbar spine showed no fracture or disc 
disease.  CT scan of the lumbar spine showed no evidence of 
herniation, but minimal bulging noted at L5-S1.  The 
diagnosis was low back pain, chronic.  

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Diagnostic code 5292 provides for a 20 percent evaluation 
when there is moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation requires severe limitation of 
motion. 38 C.F.R. § 4.71a, Code 5292.

Diagnostic code 5295, pertaining to lumbosacral strain, 
provides a 20 percent evaluation where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position. A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space. A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations provide that: [W]hen entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA. (b) 
Original or reopened claim, or claim for increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(a)(b).

Analysis

The veteran has failed without explanation to report for a VA 
examination scheduled in order to evaluate his mechanical low 
back disability.  Since he has offered no explanation for his 
absence, the Board must conclude that there is no showing of 
good cause for his failure to report.

There is no recent evidence as to the degree, if any that the 
veteran's low back disability has resulted in ratable 
functional loss or degree of limitation of motion.  
Therefore, the scheduled examination was necessary to 
adjudicate the veteran's claim.  Since the veteran failed 
without good cause to report for an examination necessary to 
adjudicate his claim, that claim must be denied under the 
provisions of 38 C.F.R. § 3.655(a),(b).

The veteran has not attempted to show good cause for his 
failure to report nor has he disputed that the examination 
was necessary to evaluate his claim.  To avoid confusion, in 
a case such as this one, where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Cf. Fed. R. Civ. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"). Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra).

Original Claim or Claim for Increase

The veteran's claim for increase was received within one year 
of the original grant of service connection.  It might be 
argued that the veteran was actually appealing from the 
original grant of service connection, in which case his claim 
would fall under the provisions of 38 C.F.R. § 3.655(b) 
providing that where a veteran fails without good cause to 
report for an examination scheduled in conjunction with an 
original claim for compensation, the claim will be rated on 
the evidence of record, rather than automatically denied. see 
Fenderson v. West, 12 Vet. App. 119 (1999), but see Grantham 
v. Brown, 114 F .3d 1156 (1997).  In this case the RO granted 
service connection in an October 1995 rating decision.  The 
veteran submitted a statement in March 1996, in which he 
asserted that his disability had become more severe since the 
last rating.  He did not express disagreement with the 
original rating decision.

A notice of disagreement is defined by regulation as "[a] 
written communication from a claimant or from his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result."  It "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Garlejo 
v. Brown, 10 Vet. App. 229, 232 (1997); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996);  Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1547 (Fed. Cir. 1994); 
see also 38 C.F.R. § 20.201 (1997).

Even if the veteran's March 1996 statement could be read as a 
notice of disagreement with the original rating, and thereby 
require a rating on the basis of the evidence of record, 
there is no evidence of any of the symptoms necessary for an 
increased evaluation.  On the 1996 VA examination, the 
veteran had no spasm, and could flex most of the way to 
parallel with the floor.  Diagnostic studies revealed no disc 
disease.



ORDER

Entitlement to a rating in excess of 20 percent for 
mechanical low back disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

